COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00179-CV


QURAN BRYANT                                                         APPELLANT

                                        V.

WPT POWER TRANSMISSION                                                 APPELLEE
CORP.


                                    ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 16, 2011, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within




      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 22, 2011




                                    2